CONCURRING OPINION OF HEARING COMMITTEE MEMBER
I believe that respondent acted improperly in forwarding his check for $10,000 in November 1972 to [D, Inc.] when he concedes that he did not have sufficient funds in his account to cover it. *58While it may be that he did so with the assurance of [C], it is obvious that the effect was to mislead either the accountants or the SEC lawyers for [D, Inc.] into believing that the [A Corp.] negotiations had been terminated and that there was no longer any obligation by [D, Inc.] to fund respondent’s fee.
However, I am persuaded that the petition for discipline was not adequately directed at this action by respondent and I, therefore, concur in the foregoing opinion.
ORDER BY DISCIPLINARY BOARD
This will advise that the disciplinary board at an executive session held on May 12, 1978, affirmed the recommendation of the hearing committee that the above proceeding be dismissed. The Office of Disciplinary Counsel is requested to take appropriate action to reflect this decision.